      Case 2:15-cv-00087-SPL Document 238 Filed 04/03/19 Page 1 of 2



 1   Leon B. Silver (SBN: 012884)
     Andrew S. Jacob (SBN: 022516)
 2   GORDON REES SCULLY MANSUKHANI, LLP
     Two North Central Avenue Suite 2200
 3   Phoenix, AZ 85004
     Telephone: (602) 794-2493
 4   Facsimile: (602) 265-4716
     lsilver@grsm.com
 5   ajacob@grsm.com
 6   Attorneys for Plaintiffs
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
10   Bret Frimmel, Pishka, Inc., and BRF      ) CASE NO. CV 2:15 CV-00087-SPL
     Enterprises, LLC, Lisa and William       )
11   Bruce Norton, wife and husband,          )
                                              ) NOTICE OF CHANGE OF LAW FIRM
12                                Plaintiffs, ) ADDRESS
                                              )
13          vs.                               )
     Joseph M. Arpaio, et al.,                )
14                                            )
15                                Defendants. )

16          Please take notice that, as of April 1, 2019, counsel for the Plaintiffs have changed
17   their address to:
18                                 Gordon Rees Scully Mansukhani, LLP
                                        One Renaissance Square
19                                    Two North Central, Suite 2200
                                           Phoenix, AZ 85004
20
21          RESPECTFULLY SUBMITTED this 3rd day of April, 2019

22                                                  GORDON REES SCULLY
                                                    MANSUKHANI, LLP
23
                                                    By:    /s/ Leon B. Silver
24                                                        Leon B. Silver
                                                          Andrew S. Jacob
25                                                        Two North Central Avenue Suite
26                                                        2200, Phoenix, AZ 85004
                                                          Attorneys for Plaintiffs Bret Frimmel;
27                                                        Pishka, Inc.; and BRF Enterprises,
                                                          LLC, Lisa and William Bruce Norton
28

                                                  -1-
      Case 2:15-cv-00087-SPL Document 238 Filed 04/03/19 Page 2 of 2



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 3, 2019, I electronically transmitted the foregoing
 3
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 4
     Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6                           Michele M. Iafrate (miafrate@iafratelaw.com)
                                   Attorney for MCSO Defendants
 7
 8                          J. Arthur Eaves (artie.eaves@sandersparks.com)
                          Robin E. Burgess (robin.burgess@sandersparks.com)
 9                                   Attorneys for Maricopa County
10
11   By: Angelina Chavez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
